Citation Nr: 1453395	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-05 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right shoulder disorder.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a thoracolumbar spine disorder.  

3.  Entitlement to service connection for a bilateral leg disability (other than service-connected bilateral knee strain), to include secondary to bilateral shin splints.  

4.  Entitlement to service connection for a cervical spine disorder.  

5.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

8.  Entitlement to a compensable rating for bilateral shin splints.

9.  Entitlement to a compensable rating for left ear hearing loss.

10.  Entitlement to an effective date prior to July 29, 2011 for the grant of service connection for right knee strain.  

11.  Entitlement to an effective date prior to July 29, 2011 for the grant of service connection for left knee strain.  

12.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from November 1995 to March 1996 and January 1998 to March 2000.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee in June 2009 (which declined to reopen the claims of service connection for disabilities of the right shoulder and low back; granted service connection for left ear hearing loss and assigned a noncompensable rating from January 5, 2009, the date of receipt of the Veteran's claim for service connection; and denied a compensable rating for bilateral shin splints), June 2011 (which denied service connection for migraine headaches), January 2012 (which denied service connection for acquired psychiatric disorder and entitlement to TDIU), June 2012 (which confirmed prior denial of service connection for bilateral leg and knee disorder), April 2013 (which denied service connection for residuals of TBI and a cervical spine disorder), and June 2013 (which granted service connection for bilateral knee strain and assigned 10 percent ratings for each knee from July 29, 2011).  

The Veteran had also filed a notice of disagreement with the denial of service connection for right ear hearing loss and color blindness.  A statement of the case (SOC) was issued in August 2013.  The record does not reflect that the Veteran perfected his appeal in the matters by submitting a substantive appeal.  Accordingly the matters of service connection for right ear hearing loss and color blindness are not before the Board.  Notably, VA has also not received a substantive appeal in the matters of earlier effective dates for the award of service connection for bilateral knee strain.  However, as the Veteran provided testimony as to the claims for an earlier effective date, the Board has jurisdiction in these matters and they will be adjudicated herein.   

Service connection for disabilities of the right shoulder and low back were denied by previous unappealed rating decisions.  The question of whether new and material evidence has been received to reopen these claims must be addressed by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate the matters on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claims accordingly.

The Veteran had been represented by Tennessee Department of Veterans' Affairs (TDVA); however, he revoked his designation of TDVA as his representative, and appointed an agent, James Brakewood, Jr., from Alpha Veterans Disability Advocates (Alpha) to represent him.  See July 2011 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  Thereafter, Paul Kachevsky, another Alpha agent was appointed to represent the Veteran.  See August 2012 VA Form 21-22a.  Although Mr. Kachevsky is no longer associated with Alpha, he continues to represent the Veteran as an attorney.  See November 2013 VA Form 21-22a.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The issues of service connection for cervical, thoracolumbar and right shoulder disabilities (thoracolumbar and right shoulder on de novo review), residuals of TBI, migraine headaches and an acquired psychiatric disability; an increased rating for left ear hearing loss; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record during his June 2013 Board videoconference hearing, the Veteran (through his attorney) withdrew his appeal seeking service connection for a bilateral leg disability (his attorney clarified that the matter they wish to pursue is actually an effective date issue); there is no question of fact or law remaining before the Board regarding the matter of service connection for a bilateral leg disability.  

2.  On the record during his June 2013 Board videoconference hearing, the Veteran withdrew his appeal seeking a compensable rating for bilateral shin splints; there is no question of fact or law remaining before the Board regarding this matter.

3.  A November 2002 rating decision confirmed an earlier (November 2000) denial of service connection for disabilities of the low back and right shoulder, based essentially on a finding that current right shoulder and low back disabilities were not shown; the Veteran initiated, but did not perfect, an appeal in the matters, and did not submit new and material evidence in the year following.

4.  Evidence received since the November 2002 rating decision includes diagnoses of right shoulder and thoracolumbar strain (as well as mild anterior and lateral spondylitic ridging from L2-L5 without acute findings and minimal concentric disc bulging at L5-S1 without disc herniation or spinal stenosis); relates to an unestablished fact necessary to substantiate the claims of service connection for disabilities of the right shoulder and low back; and raises a reasonable possibility of substantiating such claims.

5.  The Veteran submitted a claim for service connection for a bilateral leg condition and stress fractures on July 25, 2000; in a November 2000 rating decision, the RO granted service connection for bilateral shin splints (and assigned a noncompensable rating from March 22, 2000, the day following his separation from service).

6.  In a May 26, 2004 Memo, the Veteran's representative argued that VA failed to address the matter of service connection a bilateral leg condition independent of the grant of service connection for bilateral shin splints and requested that the matter of bilateral lower extremity stability be addressed in the context of his bilateral knee orthopedic disabilities.  

7.  An unappealed September 2004 rating decision denied the Veteran service connection for a bilateral leg and knee impairment; clear and unmistakable error (CUE) in that decision has not been alleged.

8.  A March 25, 2010 communication from the Veteran, initially received on September 25, 2009, was accepted as a claim to reopen the matter of service connection for bilateral leg and knee disabilities; ultimately, a June 2013 rating decision granted service connection for bilateral knee strain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction in the matters of service connection for a bilateral leg disability or a compensable rating for bilateral shin splints.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  New and material evidence has been received and the claim of service connection for a right shoulder disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received and the claim of service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  The criteria for an effective date of September 25, 2009 for the grant of service connection for a right knee strain have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).

5.  The criteria for an effective date of September 25, 2009 for the grant of service connection for a left knee strain have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal Appeals

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id. 

On the record during his June 2013 Board videoconference hearing, the Veteran (through his attorney) withdrew his appeal seeking service connection for a bilateral leg disability (his attorney clarified that the matter is actually an effective date issue).  Further, during this hearing, the Veteran also withdrew his appeal seeking a compensable rating for bilateral shin splints.  

Thus, there remains no allegation of error of fact or law for appellate consideration with respect to the matters of service connection for a bilateral leg disability and an increased rating for bilateral shin splints.  Accordingly, the Board has no further jurisdiction to review an appeal on these matters and the appeals as to these matters must be dismissed.

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the increased rating and earlier effective date claims addressed herein.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.

Regarding the claims to reopen the matters of service connection for disabilities of the right shoulder and low back, inasmuch as this decision reopens the claims, there is no reason to discuss whether there was a notice defect as to these matters, as any notice omission is harmless.

Regarding the claims for earlier effective dates for the grant of service connection for bilateral knee strain, as the rating decision on appeal granted service connection and assigned effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  An SOC in October 2013 provided notice on the "downstream" issue of entitlement to earlier effective dates.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

As to VA's duty to assist, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  No outstanding evidence has been identified that has not otherwise been obtained.  Further, the Board notes that as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  

At the June 2014 videoconference hearing, the Veteran was represented by his attorney who expressed knowledge of the evidence required to substantiate the Veteran's claims.  

Legal Criteria, Factual Background, and Analysis

Initially, it is noted that the Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Claims to Reopen

A November 2002 rating decision confirmed an earlier (November 2000) denial of service connection for disabilities of the low back and right shoulder, based essentially on a finding that current right shoulder and low back disabilities were not shown.  He initiated, but did not perfect, an appeal in the matters, and did not submit new and material evidence in the year following.  Hence, the November 2002 rating decision is final.  38 U.S.C.A. § 7105.

Generally, a claim on which there is a prior final denial may not be reopened and reconsidered unless new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The pertinent evidence of record at the time of the November 2002 rating decision included service treatment records (STRs) (which show treatment for complaints of right shoulder and low back pain) and postservice VA and private treatment records which show an assessment of degenerative joint disease right shoulder and no complaints of or treatment for a low back disorder.  [The RO determined that the finding of degenerative joint disease right shoulder was based on the Veteran's reported right shoulder symptoms, was not supported by X-ray findings and provided no objective evidence of a current right shoulder condition.] 

Evidence received since the November 2002 rating decision includes private treatment reports which show a September 2010 X-ray finding of mild anterior and lateral spondylitic ridging from L2-L5 without acute findings and an October 2010 magnetic resonance imaging (MRI) finding of minimal concentric disc bulging at L5-S1 without disc herniation or spinal stenosis.  The evidence received since the November 2002 rating decision also includes a May 2013 VA examination report which showed diagnoses of right shoulder and thoracolumbar strain.  As the claims were previously denied on the basis that disabilities of the right shoulder and low back were not shown, this evidence addresses an unestablished fact necessary to substantiate the claims of service connection for disabilities of the right shoulder and low back, and raises a reasonable possibility of substantiating such claims.  Accordingly, the claims may be reopened.  De novo review of the claims is discussed in the remand below.

Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation states that the effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).

On July 25, 2000, the Veteran submitted a claim for service connection for a bilateral leg condition and stress fractures and a November 2000 rating decision granted service connection for bilateral shin splints (and assigned a noncompensable rating from March 22, 2000, the day following his separation from service).  

In a May 26, 2004 Memo, the Veteran's representative argued that VA failed to address the matter of service connection a bilateral leg condition independent of the grant of service connection for bilateral shin splints and requested that the matter of bilateral lower extremity stability be addressed in the context of his bilateral knee orthopedic disabilities.  Accordingly, a September 2004 rating decision denied the Veteran service connection for a bilateral leg and knee impairment.  The Veteran did not appeal the September 2004 rating decision, and it became final.  

In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Although the June 2013 notice of disagreement from the Veteran's attorney requested a "CUE review of the file to establish the proper effective date of this award at August 21, 2000"; the issue of CUE in a specific, prior RO decision has not been raised, and therefore, it is not before the Board at this time.

On March 25, 2010, VA accepted a communication from the Veteran as a claim to reopen the matter of service connection for bilateral leg and knee disabilities (see April 2010 duty to assist letter which notes that VA was working on the Veteran's claim for bilateral leg and knee impairment and states that VA attempted to contact the Veteran to clarify the claims he indicated on a communication received from his congressional representative (the March 25, 2010 communication.))  Notably, the March 25, 2010 communication from the Veteran was previously received on September 25, 2009.  Ultimately, a June 2013 rating decision granted service connection for bilateral knee strain.

As evidence also reasonably indicates that the service-connected bilateral knee disorder existed at the time of the September 25, 2009 claim (an August 2002 private X-ray study showed probable osteoarthritic uptake in both knees), the Board concludes that the basic elements for establishing entitlement to service connection for a bilateral knee disability are reasonably shown to have existed when the Veteran filed the claim to reopen on September 25, 2009.  Accordingly, an effective date of September 25, 2009 is warranted.

As noted above, the Veteran's prior claim for service connection for a bilateral leg and knee impairment was adjudicated and denied in a September 2004 rating decision; that decision was a final decision and no claim prior to that date remained pending.  Because the Veteran is not otherwise shown to have filed a formal or informal application for service connection for a bilateral leg and knee impairment prior to September 25, 2009, VA is precluded from granting an effective date for the award of service connection for bilateral knee strain prior to that date.  

In sum, it is reasonably shown that the proper effective date for the grant of service connection for bilateral knee strain in this case is September 25, 2009, which is the date VA received the Veteran's claim leading to the award of service connection.


ORDER

The appeals seeking service connection for a bilateral leg disorder and a compensable rating for bilateral shin splints are dismissed.

New and material evidence having been received, the claim of service connection for a thoracolumbar spine disability is reopened; to this extent, the appeal is granted.

New and material evidence having been received, the claim of service connection for a right shoulder disability is reopened; to this extent, the appeal is granted.

An earlier effective date of September 25, 2009 is granted for the award of service connection for right knee strain.

An earlier effective date of September 25, 2009 is granted for the award of service connection for left knee strain.


REMAND

As to the matters of service connection for disabilities of the cervical and thoracolumbar spine and right shoulder, residuals of TBI, migraine headaches, and an acquired psychiatric disability, to include PTSD and depression; the Veteran has testified that these disorders are the result of a fall from the roof of a military vehicle during service in the early part of 1999.  He has reported that he landed on a concrete slab with his helmet on.  Although the STRs are silent with respect to such a fall, the Veteran is competent to report the occurrence of such an incident.  Further, the event is corroborated in November 2012 and May 2013 statements from the Master Sergeant assigned to the Veteran's unit at the time of the incident.  Accordingly, it may reasonably be conceded that the Veteran fell from a truck during service.  

Review of the record shows that the Veteran was injured in a June 1996 (prior to his second period of active duty service) motor vehicle accident (MVA).  Private treatment records show that he complained of neck pain in June 1996 after a MVA 5 days previously.  These records note findings of neck strain and posttraumatic migraine headaches and show that he was given head injury instructions.  Further, on December 1997 enlistment examination, the Veteran reported treatment for migraine headaches.  

It is noteworthy that a veteran is presumed free on entrance of any disability not noted on examination for induction (which presumption is rebuttable only by clear and unmistakable evidence to the contrary).  Furthermore, if the presumption of soundness is rebutted, the veteran is entitled to a further presumption that a disability not noted on induction, but manifested during service was aggravated therein (which presumption likewise is rebuttable only by clear and unmistakable evidence to the contrary).  An examination is warranted for the purpose of determining whether the Veteran has any residuals of the injuries reported to have occurred in service.  

Regarding the matter of an increased rating for left ear hearing loss, in his April 2012 Substantive Appeal, the Veteran asserted that his left ear hearing loss had worsened since his last VA examination in July 2010.  The allegation of worsening of the severity of the disability, and the prolonged intervening period since he was last examined, require the Board to remand the claim for increase for a contemporaneous examinations to assess current severity of the left ear hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The record also suggests that the pertinent medical evidence in the record is incomplete.  Review of the record suggests that the Veteran has received medical treatment from V. G. Winkler, M.D. since 1987 to the present.  Copies of the Veteran's treatment records from Dr. Winkler have not been requested and are not available for review.  Complete and updated records of any VA and private treatment the Veteran has received for his claimed disabilities are likely to contain pertinent information (and VA records are constructively of record), and must be secured.

The claim for a TDIU rating is inextricably intertwined with the other claims on appeal, as the evidence received in connection with, and the determinations on, such claims could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, consideration of the appeal for a TDIU rating must be deferred pending resolution of the other issues on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for disabilities of the cervical and thoracolumbar spine and right shoulder, residuals of TBI, headaches, mental health complaints and hearing loss, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (to specifically include complete records from Dr. Winkler.)  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified.

2.  After the development sought above is complete, the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his cervical, thoracolumbar and right shoulder disabilities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each cervical and thoracolumbar spine and right shoulder disability found. 

(b)  As to each diagnosed cervical and thoracolumbar spine and right shoulder disability found, please opine: 

i.  Whether such disability was initially manifested prior to, during, or subsequent to service.

ii.  As to any/each current cervical, thoracolumbar and/or and right shoulder disability that was manifested in service is there any evidence in the record that renders it undebatable from a medical standpoint that it pre-existed service.  If so, please identify such evidence, and further opine whether there is any evidence that renders it undebatable that the disability was not aggravated during service.

iii.  As to each diagnosed cervical, thoracolumbar and/or and right shoulder disability that was first manifested after service, please opine whether such at least as likely as not is related to the Veteran's service, to include his fall from the roof of a military vehicle therein.

iv.  If a cervical spine disability is determined to be directly related to or aggravated by the Veteran's active service, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability has caused or aggravated a migraine headache disability.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The explanation must include discussion of the Veteran's June 1996 (prior to his second period of active duty service) MVA, the injuries sustained as a result of falling from the roof of a military vehicle in service, his right shoulder and low back complaints in service and the opinions of Dr. Winkler (expressing, with rationale provided, agreement or disagreement with that opinion).

3.  After completion of the above, schedule the Veteran for a VA TBI protocol examination to ascertain whether he sustained a brain injury from a claimed head injury in service and, if so, to identify the current residuals of such brain injury.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The current Compensation and Pension Service TBI Examination Guidelines must be followed and all findings must be reported in detail.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran currently have, or at any time during the pendency of this claim has he had, a post-concussive syndrome/TBI residuals?  

(b)  If the Veteran currently has, or at any time during the pendency of this claim had, a post-concussive syndrome/TBI residuals, identify all symptoms of such disability, to include migraine headaches and/or a psychiatric disability, and indicate as to each found present whether it is at least as likely as not (a 50% or better probability) related to the claimed head trauma in service. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The explanation must include discussion of the Veteran's June 1996 (prior to his second period of active duty service) MVA and the injuries sustained as a result of falling from the roof of a military vehicle in service.

4.  After completion of the above, schedule the Veteran for an examination by a psychologist or psychiatrist to ascertain the nature and likely etiology of any acquired psychiatric disability, to include PTSD and depression.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each psychiatric disability entity found.  Specifically, does he have a diagnosis of PTSD, including flowing from his claimed fall from the roof of a military vehicle?  The explanation of rationale should include discussion of both the sufficiency of the alleged stressor to support a diagnosis of PTSD and the presence or absence of the symptoms required for PTSD.  

(b)  Please identify the most likely etiology for any (and each) psychiatric disability other than PTSD diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that such disability had its onset in service or is otherwise etiologically related to service.  

(c)  If a diagnosed psychiatric disability is determined to be not related to service, please opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability is caused or aggravated by any diagnosed cervical, thoracolumbar, right shoulder and/or migraine headache disabilities.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

5.  After completion of the above, schedule the Veteran for a new VA audiological examination with an audiologist.  All appropriate testing should be conducted.  The examiner should also fully describe any functional effects caused by the Veteran's left ear hearing loss disability in detail and should specifically comment on the impact the disability has on the Veteran's occupational functioning.  The claims folder should be made available to the examiner prior to entry of any findings.

6.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims on appeal (TDIU after any further development indicated, and in light of the determinations made on the other issues).  For the TDIU claim, consider the provisions of 38 C.F.R. § 4.16(b) if the schedular criteria remain unmet.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


